UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended October 29, 2016 Commission File Number 01-34219 DESTINATION XL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 04-2623104 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 555 Turnpike Street, Canton, MA (Address of principal executive offices) (Zip Code) (781) 828-9300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ The number of shares of the registrant’s common stock outstanding as of November 11, 2016 was 50,823,803. PART I. FINANCIAL INFORMATION Item1. Financial Statements. DESTINATION XL GROUP, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) October 29, 2016 January 30, 2016 (Fiscal 2016) (Fiscal 2015) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization Other assets: Intangible assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ Current portion of deferred gain on sale-leaseback Accounts payable Accrued expenses and other current liabilities Borrowings under credit facility Total current liabilities Long-term liabilities: Long-term debt, net of current portion Deferred rent and lease incentives Deferred gain on sale-leaseback, net of current portion Deferred tax liability Other long-term liabilities Total long-term liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value, 1,000,000 sharesauthorized, none issued — — Common stock, $0.01 par value, 100,000,000 shares authorized,61,681,817 and61,692,285 shares issued at October 29, 2016 and January 30, 2016, respectively Additional paid-in capital Treasury stock at cost, 10,877,439 shares at October 29, 2016 and January 30, 2016 ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 DESTINATION XL GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) For the Three Months Ended For the Nine Months Ended October 29, 2016 October 31, 2015 October 29, 2016 October 31, 2015 (Fiscal 2016) (Fiscal 2015) (Fiscal 2016) (Fiscal 2015) Sales $ Cost of goods sold including occupancy costs Gross profit Expenses: Selling, general and administrative Depreciation and amortization Total expenses Operating loss ) Interest expense, net ) Loss before provision for income taxes ) Provision for income taxes 34 63 Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 3 DESTINATION XL GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) For the Three Months Ended For the Nine Months Ended October 29, 2016 October 31, 2015 October 29, 2016 October 31, 2015 (Fiscal 2016) (Fiscal 2015) (Fiscal 2016) (Fiscal 2015) Net loss $ ) $ ) $ ) $ ) Other comprehensive income before taxes: Foreign currency translation ) ) ) 30 Pension plans Other comprehensive income before taxes 61 Tax provision related to items of other comprehensive income — Other comprehensive income, net of tax 61 Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. 4 DESTINATION XL GROUP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (Unaudited) Accumulated Additional Other CommonStock Paid-in TreasuryStock Accumulated Comprehensive Shares Amounts Capital Shares Amounts Deficit Income (Loss) Total Balance at January 30, 2016 $ $ ) $ ) $ ) $ ) $ Stock compensation expense Board of Directors compensation 48 Cancellations of restricted stock, net of issuances ) Accumulated other comprehensive income (loss): Pension plan Foreign currency ) ) Net loss ) ) Balance at October 29, 2016 $ $ ) $ ) $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 5 DESTINATION XL GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Nine Months Ended October 29, 2016 October 31, 2015 (Fiscal 2016) (Fiscal 2015) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Amortization of deferred gain on sale-leaseback ) ) Amortization of deferred debt issuance costs Depreciation and amortization Deferred taxes, net of valuation allowance 26 79 Stock compensation expense Board of Directors stock compensation Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) Deferred rent and lease incentives Accrued expenses and other liabilities ) ) Net cash provided by (used for) operating activities ) Cash flows from investing activities: Additions to property and equipment, net ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Proceeds from the exercise of stock options — Principal payments on long-term debt ) ) Costs associated with debt issuances — ) Net borrowings under credit facility Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 6 DESTINATION XL GROUP, INC.
